Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 1 of 13 PageID #:88




                             Exhibit B
       Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 2 of 13 PageID #:89
                                     12-Person Jury


                                                                         FILED
                                                                         12/11/2018 11 :48 PM
                                                                         DOROTHY BROWN
                                                                         CIRCUIT CLERK
                                                                         COOK COUNTY, IL




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                      COUNTY DEPARTMENT, LAW DIVISION

        WELLY CHANDRA, individually,       )
"w      and as Special Administrator of    )      2018L013294
~       the Estate of LIU CHANDRA,         ) No.
0
w       Deceased.                          )
---'
u:                                         )
        Plaintiff,                         )
                                           )
                                           )
        v.                                 ) JURY TRIAL DEMANDED
                                           )
                                           )
        THE BOEING COMPANY, a              )
        corporation,                       )
                                           )
                                           )
        Defendant.                         )
                                           )


                                 COMPLAINT AT LAW

               Plaintiff, WELLY CHANDRA, individually, and in his capacity as

        Special Administrator of the Estate of LIU CHANDRA, deceased, by his

        attorneys, BartlettChen LLC, Ribbeck Law Chartered, and Colson Hicks

        Eidson, P.A., brings this Complaint at Law against the Defendant, THE

        BOEING COMPANY, and in support, alleges the following:
      Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 3 of 13 PageID #:90




                                        INTRODUCTION

          1. On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8
~
§
a:,    commercial aircraft crashed in the Java Sea off the coast of Indonesia killing
0
N


       everyone on board. The Boeing 737 MAX 8 was being operated by the Lion

       Air airline as Lion Air Flight 610.

;;;       2. The newly-delivered Boeing 737 MAX 8 crashed as a result of, among

       other things, a new Boeing flight control system which automatically steered

       the aircraft toward the ground, and which caused an excessive nose-down

       attitude, significant altitude loss, and, ultimately, the crash into the Java Sea

       killing everyone on board.

                              SUBJECT MATTER JURISDICTION

          3. This Court has subject matter jurisdiction over all justiciable

       controversies. Plaintiffs elect to pursue all maritime claims m this Court

       under the Savings-to-Suitors Clause. See 28 U.S.C. § 1333.

                                       PARTIES & VENUE

          4.   Plaintiff Welly Chandra is a resident of Indonesia and has been

       appointed by this Court as the special administrator and personal

       representative of the estate of his father, Liu Chandra, deceased. At all

       relevant times, Liu Chandra, deceased, was a resident of Indonesia.

          5. The Boeing Company ("Boeing") is a corporation organized under the

       laws of Delaware with its worldwide headquarters and principal place of

      business in Chicago, Illinois.




                                              2
      Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 4 of 13 PageID #:91




                                   GENERAL ALLEGATIONS

       I. Boeing 737 MAX 8 Design & Manufacture
~
§
"'0       6. Boeing's 737 series of aircraft is the highest selling commercial aircraft
N


       in history with over 10,000 aircraft delivered.

          7. Boeing's 737 MAX series is the fourth generation of the Boeing 737

       series of aircraft and was first announced by Boeing on August 30, 2011; the

       first flight was several years later, on January 29, 2016.

          8. Prior to March 8, 2017, Boeing designed the 737 MAX 8 model aircraft

       in the United States.

          9. On March 8, 2017, the Federal Aviation Administration ("FAA")

       approved the design for the 737 MAX 8 model aircraft, also known as the

       737-8.

          10. At all relevant times, Boeing manufactured the 737 MAX 8 model

       aircraft in the United States.

          11. The 737 MAX 8 is one of Boeing's several 737 MAX series of aircraft,

       the newest generation of Boeing's 737 series of aircraft, which Boeing

       initially designed, in the United States, in or around 1964-over 50 years ago.

          12. According to Boeing, as part of its generational redesigns of the 737

       series of aircraft, it "has continuously improved the products, features, and
           . "
       services.




                                              3
Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 5 of 13 PageID #:92




       13. At all relevant times, Boeing marketed the 737 MAX aircraft as a

 seamless continuation of its prior 737 series aircraft in terms of operation

 and maintenance.

       14. On its website, Boeing states:

          Airlines ask for an airplane that fits smoothly in today's fleet

          Because of the 737's popularity with airlines everywhere around
          the world, integrating the new 737 MAX is an easy proposition.
          As you build your 737 MAX fleet, millions of dollars will be
          saved because of its commonality with the Next-Generation 737,
          ease of maintenance, wide availability of 737 pilots, and the
          global infrastructure that supports the aircraft in operation. 1

 On the same website, Boeing further states that "737 Flight Crews Will Feel

 at Home in the 1\1AX." 2 (emphasis added.)

       15. The Boeing 737 MAX 8, however, had a significantly different design

 from previous 737-series aircrafts, which as The Wallstreet Journal reported

 were not appropriately disclosed to airlines or pilots.



 IL Boeing 737 MAX 8 Defect

       16. Unlike any prior 737, Boeing designed the 737 MAX 8 to

 automatically dive toward the ground in certain situations, namely, where

 the aircraft's flight sensors provided information indicating such a dive was

 necessary to maintain lift.

       17. A consequence of this unsafe design, however, was that any

 misinformation from those flight sensors would cause the Boeing 737 MAX 8

 1
     https://www.boeing.com/commercial/737max/by-design/#/operational-commonality
 2
     https://www.boeing.com/commercial/737max/by-design/#/advanced-flight-deck


                                            4
      Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 6 of 13 PageID #:93




       to automatically and erroneously dive toward the ground even when the

       aircraft is being flown manually by the pilots. This condition can lead to an

       excessive nose-down attitude, significant altitude loss, and possible impact

       with terrain.

       III. Lion Air Flight 610

          18. In or around August 2018, Boeing delivered a newly manufactured
w
       737 MAX 8 aircraft with tail number PK-LQP (the "Subject Aircraft") to Lion
~
Cl
w
..J
u:     Air airlines in Indonesia.

          19. Two months later, on the morning of October 29, 2018, Lion Air was

       operating the Subject Aircraft on a commercial flight from Jakarta, Indonesia

       to Pangkal Pinang, Indonesia ("Lion Air Flight 610").

          20. Around 6:22 a.m. on the morning of October 29, 2018, shortly after

       takeoff from Jakarta, the pilot for Lion Air Flight 610 asked air traffic control

       to return to Jakarta because of a problem controlling the subject aircraft.

          21. Around 10 minutes later, around 6:32 a.m., the Subject Aircraft

       crashed into the Java Sea at a high speed and disintegrated.

          22. Plaintiffs decedent was onboard Flight 610 and died in the crash.

          23. At no relevant time prior to the crash of Lion Air Flight 610 into the

       Java Sea did Boeing adequately warn Lion Air or its pilots of the unsafe

       condition caused by the new "auto-diving" design of the 737 MAX 8 flight

       system.




                                               5
    Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 7 of 13 PageID #:94




         24. As a result of the crash of Lion Air Flight 610, on November 7, 2018,

     the FAA issued "Emergency Airworthiness Directive (AD) 2018-23-51 [to]

     owners and operators of The Boeing Company Model 737-8 and -9 airplanes,"

     which contained mandatory warning and instructions as to the "unsafe

     condition ... likely to exist or develop" in the 737 MAX 8 relating to its new

     auto-diving feature.
"
         25. According to reports, prior to the crash of Lion Air Flight 610, Boeing

     737 pilots "were not privy in training or in any other manuals or materials"

     to information regarding "the new system Boeing had installed on 737 MAX

     jets that could command the plane's nose down in certain situations to

     prevent a stall."3 Further reports indicate that Boeing "withheld information

     about potential hazards with the new flight-control feature." 4

                                         CAUSES OF ACTION

                                        COUNTI
                               STRICT PRODUCTS LIABILITY

         26. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

         27. At the time the Subject Aircraft left the control of Boeing, the Subject

     Aircraft was defective, not fit for its intended purposes and unreasonably

     dangerous in one or more of the following particulars:

             a)      the subject aircraft contained an auto-dive system that
                     was designed, manufactured, and configured to dive the

     3 https ://www.mala ymai l.com/s/ 1692841 /indonesia-sa ys-si tuation-fac ing-1 ion-air-flight-
     jt610-crew-not-in-flight-ma
     4
      https://www.wsj.com/articles/boeing-withheld-information-on-737-model-according-to-
     safety-experts-and-others-1542082575


                                                    6
    Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 8 of 13 PageID #:95




                    aircraft toward the ground in certain conditions against
                    the pilot's intentions and without adequate warning to
                    the flight crew;

              b)    the subject aircraft was designed, manufactured, and
                    configured in a manner in which an auto-dive disengage
                    during flight created an excessive and unrealistic work
                    load on the flight crew;

              c)    the subject aircraft lacked proper and adequate
                    instructions and warnings regarding the design and
"                   functions of its auto-dive system;

              d)    the subject aircraft lacked proper and adequate
                    instructions and warnings and/or limitations regarding
                    flight procedures for a malfunctioning auto-dive system;
                    and,

              e)    the subject aircraft was otherwise defective by nature of
                    its design, manufacture, configuration, and/or assembly in
                    particulars to be determined by discovery herein.


              28.   As a direct and proximate result of one or more of the foregoing

     conditions, the Subject Aircraft operating as Lion Air Flight 610 crashed after

     takeoff in the Java Sea, and Plaintiffs decedent suffered personal injury and

     death.

              29.   Both for himself, individually, and in his capacity as Special

     Administrator of the Estate of Liu Chandra, deceased, Plaintiff seeks all

     damages available under the law.

              30.   Plaintiff is the duly appointed Special Administrator of the

     Estate of Liu Chandra, deceased, and brings this action pursuant to the

     Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

     Court determines to be applicable under the circumstances of this case.




                                             7
Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 9 of 13 PageID #:96




       WHEREFORE, the Plaintiff, Welly Chandra, as Special Administrator

 of the Estate of Liu Chandra, deceased, prays that the Court enter judgment

 in his favor and against the Defendant, The Boeing Company, and award him

 all damages available under the law, his court costs in this matter, and such

 other relief as the Court deems just and proper. Plaintiff seeks a sum in

 excess of the jurisdictional amounts of the Law Division of the Circuit Court

 of Cook County, Illinois.

                            COUNT II
                 NEGLIGENCE - PRODUCTS LIABILITY

       31. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

       32. At all relevant times, Boeing owed a legal duty to assure that the

 Subject Aircraft was properly designed, manufactured, and assembled and

 free from defects so as not to cause personal injury or death.

       33. Boeing breached its duties under the law and was negligent in one

 or more of the following ways:

       a)     the subject aircraft contained an auto-dive system that
              was designed, manufactured, and configured to dive the
              aircraft toward the ground in certain conditions against
              the pilot's intentions and without adequate warning to
              the flight crew;

       b)     the subject aircraft was designed, manufactured, and
              configured in a manner in which an auto-dive disengage
              during flight created an excessive and unrealistic work
              load on the flight crew;

       c)     the subject aircraft lacked proper and adequate
              instructions and warnings regarding the design and
              functions of its auto-dive system; and,




                                        8
Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 10 of 13 PageID #:97




        d)    Boeing failed to conduct appropriate testing of the subject
              aircraft's components and systems prior to delivery to
              Lion Air.

        34. As a direct and proximate result of one or more of the

 aforementioned acts of negligence by Boeing, the Subject Aircraft operating

 as Lion Air Flight 610 crashed after takeoff in the Java Sea and Plaintiff's

 decedent sustained fatal injuries.

        35. Due to the tragic death of his family member, Plaintiff has suffered

 pain and has sustained substantial pecuniary losses, including grief, sorrow,

 mental suffering, loss of society, and loss of companionship, love, and

 affection.

        36. Both for himself, individually, and in his capacity as Special

 Administrator of the Estate of Liu Chandra, deceased, Plaintiff seeks all

  damages available under the law.

        37. Plaintiff is the duly appointed Special Administrator of the Estate

  of Liu Chandra, deceased, and brings this action pursuant to the Illinois

  Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the Court

  determines to be applicable under the circumstances of this case.

        WHEREFORE, the Plaintiff, Welly Chandra, as Special Administrator

  of the Estate of Liu Chandra, deceased, prays that the Court enter judgment

  in his favor and against the Defendant, The Boeing Company, and award him

  all damages available under the law, his court costs in this matter, and such

  other relief as the Court deems just and proper. Plaintiff seeks a sum in




                                        9
Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 11 of 13 PageID #:98




  excess of the jurisdictional amounts of the Law Division of the Circuit Court

  of Cook County, Illinois.

                             COUNTIII
                    NEGLIGENCE - FAILURE TO WARN

        38.   Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

        39.    At all relevant times, Boeing had a duty to inform and warn the

  owners, operators, and pilots of the 737 MAX 8 series of aircraft, including

  the Subject Aircraft, of the unsafe condition likely to exist or develop by

 virtue of the auto-dive feature.

        40.    Boeing breached its duties under the law and was negligent in

  one or more of the following ways:

        a)     the subject aircraft Jacked proper and adequate
               instructions and warnings regarding the design and
               functions of its auto-dive system;

        b)     the subject aircraft Jacked proper and adequate
               instructions and warnings and/or limitations regarding
               flight procedures for a malfunctioning auto-dive system;
               and,

        c)     the 737 MAX 8 Flight Crew Operations Manual failed to
               appropriately alert pilots, including the pilots of the
               subject aircraft, to the design, functions, and hazards of
               Boeing's auto-dive system and procedures for addressing
               a malfunctioning auto-dive system.

        41.    As a direct and proximate result of that breach, the Subject

 Aircraft operating as Lion Air Flight 610 crashed after takeoff in the Java

 Sea, and Plaintiff's decedent sustained fatal injuries.

        42.    Due to the tragic death of his family member, Plaintiff has

 suffered pain and has sustained substantial pecuniary losses, including grief,


                                        10
Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 12 of 13 PageID #:99




  sorrow, mental suffering, loss of society, and loss of companionship, love, and

  affection.

         43.   Both for himself, individually, and in his capacity as Special

  Administrator of the Estate of Liu Chandra, deceased, Plaintiff seeks all

  damages available under the law.

         44.   Plaintiff is the duly appointed Special Administrator of the

  Estate of Liu Chandra, deceased, and brings this action pursuant to the

  Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

  Court determines to be applicable under the circumstances of this case.

         WHEREFORE, the Plaintiff, Welly Chandra, as Special Administrator

  of the Estate of Liu Chandra, deceased, prays that the Court enter judgment

  in his favor and against the Defendant, The Boeing Company, and award him

  all damages available under the law, his court costs in this matter, and such

  other relief as the Court deems just and proper. Plaintiff seeks a sum in

  excess of the jurisdictional amounts of the Law Division of the Circuit Court

  of Cook County, Illinois.




                                        11
     Case: 1:19-cv-01552 Document #: 1-2 Filed: 03/05/19 Page 13 of 13 PageID #:100




                                       JURY TRIAL

             Plaintiff demands a jury trial on all issues so triable.

       Dated: December 11, 2018

                                        Respectfully submitted,

                                        Welly Chandra, Individually, and in his
"'
§                                       capacity as Special Administrator of the
                                        Estate of Liu Chandra, Deceased
"
                                        By: /s/ Austin Bartlett
                                        Austin Bartlett
                                        BartlettChen LLC
                                        150 North Michigan Avenue, Suite 2800
                                        Chicago, Illinois 60601
                                        (312) 624-7711
                                        www. bartlettchenla w .com
                                        Firm ID No. 62570
                                        Primary email: a usti n(,i;bartlettchenlaw .com

                                        By: /s/ Curtis Miner
                                        Curtis Miner (pro hac vice forthcoming)
                                        Francisco Madera} (pro hac vice forthcoming)
                                        Colson Hicks Eidson
                                        255 Alhambra Circle, PH
                                        Coral Gables, Florida 33134
                                        (305) 4 76-7400
                                        www.colson.com
                                        Secondary email: curtGikolson.com
                                                         franMilcolson.com

                                        By: /s/ Manuel von Ribbeck
                                        Manuel von Ribbeck
                                        Ribbeck Law Chartered
                                        505 N. Lake Shore Drive, Suite 102
                                        Chicago, Illinois 60611
                                        (833) 883-4373
                                        www.ribbecklaw.com
                                        Firm ID No. 42698
                                        Email: mail@ribbecklaw.com

                                        Counsel for Plaintiff


                                              12
